DETAILED ACTION
This office action is responsive to communications filed on July 8, 2022.  Claims 1, 2, 4, 6, 7, 9, 11, 12, 14, 16, 17 and 19 have been amended.  Claims 23 and 24 have been canceled.  Claims 1-22 are pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6-9, 11-14, 16-19, 21 and 22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Baek et al. (US 2020/0367148).

Regarding Claim 1, Baek teaches a network access control method comprising:
receiving, by a second network function management module in a second public land mobile network (PLMN), an obtaining request from a first network function management module in a first PLMN, wherein the obtaining request comprises a network function (NF) type and a network slice identifier, and wherein the network slice identifier is a type of network slice (“slice selection assistance information including information about a service registered in a home PLMN operator by the UE, a service type supporting the service, a network slice type, or an identifier (ID) indicating a network slice” – See [0040]; “The SM NF1 303 sends at step 317a an NF discovery request message to the NF repository function 305 of the visited PLMN to request finding an appropriate SM NF in the home PLMN. The NF discovery request message may contain at least one of SM NF information which is information about a type of NF to be found, SM NF1 information which is information about a requesting NF, a home PLMN ID which is information about a PLMN from which a requested NF will be found, previously allocated network slice instance information if it exists, a DNN, or agreed slice assistance information. In addition, the NF discovery request message may further contain at least one of an IMSI or a temporary ID as identification information of the UE” – See [0070]; “In response to the request of the step 317a, the NF repository function 305 of the visited PLMN sends the NF discovery request message to the NF repository function 308 of the home PLMN at step 317b” – See [0071]; See also Fig. 6; H-NF repository function 308 (second network function management module) in home PLMN (second PLMN) receives a discovery request 317b (obtaining request) from a V-NF repository function 305 (first network function management module) in visited PLMN (first PLMN), wherein the discovery request includes a type of NF and slice assistance information (network slice identifier), wherein the slice assistance information includes a network slice type); and
sending, by the second network function management module in response to the obtaining request, instance information of at least one NF instance to the first network function management module, wherein the instance information of the at least one NF instance corresponds to the NF type and the type of the network slice (“the home NF repository function 113 may operate as a network function instance (NFI) selector located within the CCNF 101 and performing a function of selecting an appropriate NF from a network slice instance. Although this disclosure uses the term “NF repository function” for convenience of description, this may refer to an NFI selector when a network slice is used” – See [0032]; “Then, the NF repository function 308 of the home PLMN finds an appropriate SM NF by searching its database or other database and forwards address information of the SM NF to the NF repository function 305 of the visited PLMN at step 317c. In case where the home PLMN supports a network slice, information about a network slice instance to which the found SM NF belongs may be forwarded together to the NF repository function 305 of the visited PLMN. Then, the NF repository function 305 of the visited PLMN forwards the received information to the SM NF1 303 as response at step 317d” – See [0071]; “FIG. 6 illustrates a process in which an SM NF1 of a visited PLMN finds an appropriate SM NF in a home PLMN through an NF repository function at the SM NF selection step 317 of the home PLMN of FIG. 3” – See [0069]; H-NF repository function 308 (second network function management module) sends address information of the SM NF  (instance information of a NF instance) to the V-NF repository function 305 (first network function management module) in response 317c, wherein the instance information of the at least one NF in the response 317c corresponds to the NF type and the type of network slice that were specified in the request 317b).

Regarding Claim 2, Baek teaches the method of Claim 1.  Baek further teaches that the obtaining request is a discovery request.  As shown above with respect to Claim 1, the obtaining request corresponds to Baek’s discovery request 317b.

Regarding Claim 3, Baek teaches the method of Claim 1.  Baek further teaches that a quantity of the at least one NF instance is greater than 1 (“The SM NF of the home PLMN is selected from among SM NFs of a PLMN associated with the home PLMN ID, based on the home PLMN ID and the slice assistance information” – See [0009]; See also Fig. 1; A NF is selected from among a plurality of NFs.  Thus, the quantity of NF instances is greater than 1).

Regarding Claim 4, Baek teaches the method of Claim 1.  Baek further teaches that sending the instance information to the first network function management module comprises sending, by the second network function management module, the instance information via a discovery response.  As shown above with respect to Claim 1, Baek teaches that instance information is sent to the first network function management module via discovery response 317c.

Regarding Claim 6, Baek teaches a network access control method comprising:
sending, by a first network function (NF) instance in a first public land mobile network (PLMN), a discovery request to a first network function management module in the first PLMN, wherein the discovery request comprises an identifier of a second PLMN, an NF type, and a network slice identifier, and wherein the network slice identifier is a type of network slice and receiving, by the first network function management module, the discovery request from the first NF instance (“slice selection assistance information including information about a service registered in a home PLMN operator by the UE, a service type supporting the service, a network slice type, or an identifier (ID) indicating a network slice” – See [0040]; “The SM NF1 303 sends at step 317a an NF discovery request message to the NF repository function 305 of the visited PLMN to request finding an appropriate SM NF in the home PLMN. The NF discovery request message may contain at least one of SM NF information which is information about a type of NF to be found, SM NF1 information which is information about a requesting NF, a home PLMN ID which is information about a PLMN from which a requested NF will be found, previously allocated network slice instance information if it exists, a DNN, or agreed slice assistance information. In addition, the NF discovery request message may further contain at least one of an IMSI or a temporary ID as identification information of the UE” – See [0070]; “In response to the request of the step 317a, the NF repository function 305 of the visited PLMN sends the NF discovery request message to the NF repository function 308 of the home PLMN at step 317b” – See [0071]; See also Fig. 6; SM NF 1 (first network function) in the visited PLMN (first PLMN) sends NF discovery request 317a (discovery request) to V-NF repository function 305 (first network function management module) in the visited PLMN (first PLMN), wherein the discovery request includes a home PLMN ID (identifier of a second PLMN), a type of NF and slice assistance information (network slice identifier), wherein the slice assistance information includes a network slice type, and wherein the discovery request 317a is received by the V-NF repository function 305 (first network function management module));
sending, by the first network function management module, an obtaining request to a second network function management module in the second PLMN, wherein the obtaining request comprises the NF type and the network slice identifier (“In response to the request of the step 317a, the NF repository function 305 of the visited PLMN sends the NF discovery request message to the NF repository function 308 of the home PLMN at step 317b” – See [0071]; The V-NF repository function 305 (first network function management module) sends the NF discovery request (obtaining request) to H-NF repository function 308 (second network function management module) in the home PLMN (second PLMN).  Thus, the request transmitted in step 317b (obtaining request) includes the type of NF and slice assistance information (network slice identifier) that were carried in the request of step 317a);
receiving, by the first network function management module, instance information of at least one second NF instance in response to the obtaining request, from the second network function management module, wherein the instance information of the at least one NF instance corresponds to the NF type and the type of the network slice (“the home NF repository function 113 may operate as a network function instance (NFI) selector located within the CCNF 101 and performing a function of selecting an appropriate NF from a network slice instance. Although this disclosure uses the term “NF repository function” for convenience of description, this may refer to an NFI selector when a network slice is used” – See [0032]; “Then, the NF repository function 308 of the home PLMN finds an appropriate SM NF by searching its database or other database and forwards address information of the SM NF to the NF repository function 305 of the visited PLMN at step 317c. In case where the home PLMN supports a network slice, information about a network slice instance to which the found SM NF belongs may be forwarded together to the NF repository function 305 of the visited PLMN. Then, the NF repository function 305 of the visited PLMN forwards the received information to the SM NF1 303 as response at step 317d” – See [0071]; “FIG. 6 illustrates a process in which an SM NF1 of a visited PLMN finds an appropriate SM NF in a home PLMN through an NF repository function at the SM NF selection step 317 of the home PLMN of FIG. 3” – See [0069]; V-NF repository function 305 (first network function management module) receives address information of the SM NF  (instance information of a second NF instance) from the H-NF repository function 308 (second network function management module) in response to the request in step 317c, wherein the instance information in the response 317c corresponds to the NF type and the type of network slice that were specified in the request 317b);
sending, by the first network function management module in response to the discovery request, the instance information of the at least one second NF instance to the first NF instance and receiving, by the first NF instance, the instance information of the at least one second NF instance from the first network function management module (“Then, the NF repository function 305 of the visited PLMN forwards the received information to the SM NF1 303 as response at step 317d” – See [0071]; V-NF repository function 305 (first network function management module) forwards the instance information of the second NF instance to SM NF 1 (first NF instance) and it is received by SM NF 1 (first NF instance) in step 317d).

Claim 11 is rejected based on reasoning similar to Claim 1.
Claims 7, 12 and 17 are rejected based on reasoning similar to Claim 2.
Claims 8, 13 and 18 are rejected based on reasoning similar to Claim 3.
Claims 9, 14 and 19 are rejected based on reasoning similar to Claim 4.
Claim 16 is rejected based on reasoning similar to Claim 6.

Regarding Claim 21, Baek teaches the method of Claim 1.  Baek further teaches that the instance information of the at least one NF instance comprises an address of the at least one NF instance (“Then, the NF repository function 308 of the home PLMN finds an appropriate SM NF by searching its database or other database and forwards address information of the SM NF to the NF repository function 305 of the visited PLMN at step 317c” – See [0071]; The response includes address information of the selected NF instance).

Claim 22 is rejected based on reasoning similar to Claim 21.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 10, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Baek et al. (US 2020/0367148) in view of Zhang et al. (US 2018/0352501).

Regarding Claim 5, Baek teaches the method of Claim 1.  Baek does not explicitly teach that the instance information of the at least one NF instance comprises load information of the at least one NF instance.
However, Zhang teaches that the instance information of the at least one NF instance comprises load information of the at least one NF instance (“In some cases, it may be more appropriate or efficient for a UE, especially for a roaming UE itself to select a specific network slice to convey user expected application traffic. For example, for a roaming UE involved in traffic control service, if there are several Virtual PLMNs (VPLMNs) are available at the roaming area, some VPLMN may provide a network slice for the traffic control service, while other VPLMNs cannot provide the network slice for the traffic control service. If the roaming UE doesn't know capabilities of network slices of each VPLMN beforehand, and the VPLMN unable to provide the slice for the traffic control service is selected, then the roaming UE may be rejected or redirected to a default slice that couldn't fulfill service requirement of the traffic control. Then user experience may be deteriorated” – See [0129]; “In order to trace the status of each active network slice, the SCEF may also interact with the C-plane function of each active network slice to collect information about all active network slices. The information may include IDs or types of the active network slices, and a load status (e.g. C-plane load and U-plane load) of each active network slice” – See [0115]; Instance information for a slice/NF instance comprises a load status).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Baek such that the instance information of the at least one NF instance comprises load information of the at least one NF instance.  Motivation for doing so would be to enable a NF instance to be selected that is capable of fulfilling a service requirement of the UE (See Zhang, [0129]).

Claims 10, 15 and 20 are rejected based on reasoning similar to Claim 5.

Response to Arguments
Applicant’s arguments filed on July 8, 2022 have been fully considered but they are not persuasive.

On page 10 of the remarks, Applicant argues “Paragraph [0040] of Baek above merely discloses an initial attach request that contains slice selection assistance information, which includes a network slice type or an identifier (ID) indicating a network slice. Combined with paragraphs [0070]-[0071], it can be seen that ‘slice selection assistance information’ is included in an initial attach request, which is transmitted from Baek’s UE to RAN. However, the NF discovery request received by the NF repository function 308 in Baek includes previously allocated network slice instance information (if it exists), but not the slice selection assistance information. Thus, the Applicant respectfully submits that the Office Action incorrectly takes the slice selection assistance information as network slice instance information.
However, Baek fails to disclose that network slice instance information is a network identifier or comprises a network slice identifier, or that the network slice identifier is a type of a network slice. Therefore, Baek fails to disclose a second network function management module in a second PLMN receiving an obtaining request comprising a network function (NF) type and a network slice identifier, wherein the network slice identifier is a type of a network slice.”

The Examiner respectfully disagrees.  With respect to the claimed “obtaining request” in Claim 1, Baek discloses an NF discovery request 317b (See Fig. 6).  In [0070], Baek teaches that the “NF discovery request message may contain at least one of SM NF information which is information about a type of NF to be found, SM NF1 information which is information about a requesting NF, a home PLMN ID which is information about a PLMN from which a requested NF will be found, previously allocated network slice instance information if it exists, a DNN, or agreed slice assistance information”, wherein slice assistance information includes “a network slice type” (See [0040]).  Thus, it is clear that Baek’s NF discovery message teaches the claimed “obtaining request” because it includes information about a type of NF (i.e., a “network function (NF) type”) and slice assistance information/network slice type (i.e., “type of network slice”).

On pages 10-11 of the remarks, Applicant argues “The Office Action also asserted that based on paragraphs [0032], [0069] and [0071], Baek discloses that its H-NF repository function 308 (or second network function management module) sends address information of the SM NF (or instance information of a NF instance) to the V-NF repository function 305 (or first network function management module), wherein the instance information of the at least one NF is used to find/determine an appropriate NF in the home/second PLMN (See Office Action, p. 4). The relevant parts of Baek disclose that the H-NF repository function 308 sends address information of the SM NF and information about a network slice instance (to which the found SM NF belongs) to the V-NF repository function 305. As those skilled in the art know, however, the slice instance is different from the network slice. Unlike the present claims, Baek fails to disclose that information about the network slice is sent to the first network function management module, where the network slice instance corresponds to the NF type and the type of the network slice.”

The Examiner respectfully disagrees.  In [0071], Baek discloses “Then, the NF repository function 308 of the home PLMN finds an appropriate SM NF by searching its database or other database and forwards address information of the SM NF to the NF repository function 305 of the visited PLMN at step 317c.”  Furthermore, Baek discloses “Also, the home NF repository function 113 may operate as a network function instance (NFI) selector located within the CCNF 101 and performing a function of selecting an appropriate NF from a network slice instance. Although this disclosure uses the term “NF repository function” for convenience of description, this may refer to an NFI selector when a network slice is used” (See [0032]).  H-NF repository function 308 performs a network function instance selection, and includes address information of the appropriate/selected network function (NF) instance in the discovery response 317c that is sent to the V-NF repository function 305 (first network management function module).  Thus, Baek teaches sending (in a discovery response) instance information of at least one NF instance to the first network function management module, wherein the instance information of the at least on NF instance corresponds to the NF type and the type of the network slice (which were included in the discovery request).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott M Sciacca whose telephone number is (571)270-1919. The examiner can normally be reached Monday thru Friday, 7:30 A.M. - 5:00 P.M. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571) 272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT M SCIACCA/               Primary Examiner, Art Unit 2478                                                                                                                                                                                         33